Exhibit 10.23

 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (this “Agreement”), is made and entered into as of
September 28, 2001, by and between CONGRESS FINANCIAL CORPORATION (SOUTHWEST), a
Texas corporation (“Seller”) and OBB ACQUISITION CORP., a Delaware corporation
(“Buyer”).

 

RECITALS

 

A.                                   Seller has acquired all right, title and
interest in certain of the assets and properties of DRIVELINE TECHNOLOGIES,
INC., an Oklahoma corporation (“Driveline”).

 

B.                                     Buyer desires to purchase certain assets
formerly held by Driveline from Seller, and Seller desires to sell such assets
to Buyer, on the terms and subject to the conditions of this Agreement.

 

C.                                     Accordingly, Buyer and Seller are
desirous of entering into this Agreement in order to evidence the terms and
conditions of such acquisition of assets by Buyer from Seller.

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained in this Agreement, the parties agree as
follows:

 


ARTICLE I
DEFINITIONS


 

The terms defined in this Article shall have the following respective meanings
for all purposes of this Agreement and for all schedules and exhibits hereto:

 

“Affiliate” means with respect to any Person any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with, such first Person.  For purposes of this definition,
the term “control” (including the correlative meanings of the terms “controls,”
“controlled by,” and “under direct or indirect control with”) as used with
respect to any Person, shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management policies of such
Person, whether through ownership of voting securities or by contract or
otherwise.

 

“Agreement” shall have the meaning given such term in the introductory paragraph
hereof, and shall include any and all amendments, modifications or supplements
to this Agreement.

 

“Assignment” means that certain Assignment, in the form attached as Exhibit A to
this Agreement, to be executed and delivered by Buyer and Seller at the Closing.

 

“Bill of Sale” means that certain Bill of Sale, in the form attached as Exhibit
B to this Agreement, to be executed and delivered by Seller to Buyer at the
Closing.

 

--------------------------------------------------------------------------------


 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Dallas, Texas or New York, New York are authorized or
required by law to close.

 

“Buyer” shall have the meaning given to such term in the introductory paragraph
hereof and shall include successors and permitted assigns of Buyer.

 

“Buyer’s Documents” shall have the meaning given to such term in Section 6.2(a).

 

“Closing” means the consummation and effectuation of the transactions
contemplated herein pursuant to the terms and conditions of this Agreement,
which shall take place at the offices of Patton Boggs LLP, 2001 Ross Avenue,
Suite 3000, Dallas, Texas  75201 on the same day this Agreement is fully
executed by Buyer and Seller, or at such other place as is mutually agreed upon
by the parties hereto.  Upon consummation, the Closing shall be deemed to have
taken place as of 12:01 a.m. on the Closing Date.

 

“Closing Date” means the date on which the Closing actually occurs.

 

“Driveline” shall have the meaning given such term in Recital (A) hereof.

 

“Governmental Authority” means any foreign, domestic, federal, territorial,
state or local governmental authority, quasi-governmental authority,
instrumentality, court, government or self-regulatory organization, commission,
tribunal or organization or any regulatory, administrative or other agency, or
any political or other subdivision, department or branch of any of the
foregoing.

 

“Intellectual Property” shall mean, all rights to the registered and
unregistered patents, patents pending, patent rights, patent applications,
trademarks, trademark applications, trademark registrations, trade names,
service marks, copyrights, applications for the foregoing, trade secrets, good
will, processes, drawings, blueprints, customer lists and licenses, whether as a
licensor or licensee, which are more particularly described and listed on
Schedule 1.1.

 

“Inventory” means those inventory assets of Seller more particularly described
and listed on Schedule 1.2.

 

“Knowledge”, whether capitalized or not, means a matter which is within the
Person’s ‘knowledge’ or which is otherwise ‘known’ to such Person, and such
Person has “knowledge” of a matter if such Person or an executive officer of
such Person has actual knowledge of such matter or would reasonably be expected
to have actual knowledge of such matter following reasonable inquiry of the
appropriate employees and agents of such Person.

 

“Liability” means, with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated,
secured or unsecured, joint or several, due or to become due, vested or
unvested, executory, determined, determinable, or otherwise and whether or not
the same is required to be accrued on the financial statements of such Person
and whether or not the same appears on any schedule to this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Lien” means any lien, pledge, mortgage, security interest, claim, lease,
charge, option, right of first refusal, easement, servitude, transfer
restriction, competing claim of ownership or any other encumbrance, restriction
or limitation whatsoever.

 

“Losses” means any and all claims, demands, losses, costs, expenses,
obligations, Liabilities, damages (including, without limitation, for physical
injury including sickness, disease or death or property damage), recoveries and
deficiencies, including interest, reasonable attorneys’ fees and court costs.

 

“Machinery, Equipment, Furniture and Fixtures” means those items of office
equipment, office and shop furniture, fixtures, machinery, vehicles, equipment,
tools, hand held computers and other personal property and fixed assets of
Seller which are more particularly described and listed on Schedule 1.3.

 

“Permitted Encumbrances” means Liens for current taxes and assessments not yet
due and payable, including, but not limited to, Liens for nondelinquent ad
valorem taxes and nondelinquent statutory Liens arising other than by reason of
any default on the part of Seller.

 

“Person” means an individual, partnership, corporation, estate, joint-stock
company, limited liability company, trust, unincorporated organization,
association, joint venture or other entity or organization, including any
Governmental Authority.

 

“Pre-Closing Liability” shall mean any Liability relating to or arising from the
ownership or operation of the Purchased Assets by Seller before August 20, 2001,
any obligations to pay utilities or taxes for the period prior to August 20,
2001 and any credit or other amount due a direct or indirect purchaser of
products produced using the Machinery, Equipment, Furniture and Fixtures before
August 20, 2001.

 

“Purchased Assets” means the Intellectual Property, the Inventory, the
Machinery, Equipment, Furniture and Fixtures and the Receivables.

 

“Purchase Price” shall have the meaning given such term in Article IV.

 

“Receivables” means the accounts receivable created on or after August 20, 2001
upon the sale of products produced using the Machinery, Equipment, Furniture and
Fixtures, the assets Buyer has purchased today from Prime Financial Corporation
and certain other assets of Driveline which have been made available to Seller
and Prime in connection therewith.

 

“Repossession” shall mean the repossession of and acquisition of title to the
Purchased Assets by Seller pursuant to the terms and conditions of the
Repossession Agreement, which took place on May 11, 2001.

 

“Repossession Agreement” shall mean that certain Peaceful Repossession
Agreement, dated May 11, 2001, by and among Driveline, L & S Manufacturing Corp.
and Seller, a true and correct copy of which is attached to this Agreement as
Exhibit C hereto.

 

“Seller” shall have the meaning given such term in the introductory paragraph
hereof.

 

3

--------------------------------------------------------------------------------


 

“Seller’s Documents” shall have the meaning given such term in Section 5.2.

 


ARTICLE II
PURCHASE AND SALE OF PURCHASED ASSETS


 

On the terms and subject to the conditions hereof, Seller agrees at Closing to
sell, assign and convey to Buyer, and Buyer agrees to purchase at Closing from
Seller, all of Seller’s right, title and interest in and to the Purchased Assets
free and clear of all Liens and encumbrances, other than the Permitted
Encumbrances, for the consideration set forth in this Agreement.

 


ARTICLE III
LIABILITIES


 

It is expressly understood and agreed that Buyer will be liable for all
Liabilities related to the ownership and operation of the Purchased Assets,
which arise or are incurred from and after August 20, 2001, to the extent that
the existence at or after such date of such Liabilities does not constitute a
breach of any representation or warranty made by Seller herein or in connection
herewith.  It is expressly understood and agreed that Buyer will not assume any
Liability of Seller or of its Affiliates, including without limitation, any
Liability relating to the ownership or use of Purchased Assets or sale of
products produced using the Purchased Assets prior to August 20, 2001.  Anything
to the contrary herein notwithstanding, or in any other writing delivered in
connection herewith, nothing herein or in any such other writing shall be
construed to constitute the assumption, express or implied, by Buyer of any
Liability of Seller or of any Affiliate of Seller, or of Driveline, or any of
its Affiliates.

 


ARTICLE IV
PURCHASE PRICE AND MANNER OF PAYMENT


 

As the consideration to be paid by Buyer to Seller for the purchase by Buyer
from Seller of all of the Purchased Assets, Buyer will pay Seller the sum of (a)
One Million Seven Hundred and Ten Thousand Dollars ($1,710,000) (the “Base
Amount”) and (b) [$305,738.76] [to be brought forward to closing date] (the
“Receivables Amount” and, together with the Base Amount, the “Purchase Price”),
provided all of the conditions set forth in this Agreement have been fulfilled. 
On the Closing Date, Buyer will wire transfer the Base Amount to Seller in
immediately available funds. Such wire transfer to Seller of the Base Amount
shall be made in accordance with Seller’s written wire instructions provided to
Buyer no later than one (1) Business Day prior to the Closing Date.  The
Receivables Amount shall be paid out of the proceeds of the Receivables, which
the parties have agreed that Seller shall collect on behalf of Buyer following
the Closing.

 


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF SELLER


 

Seller hereby represents and warrants to Buyer as follows:

 


SECTION 5.1                                      ORGANIZATION. SELLER IS A
CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE STATE IN WHICH IT WAS INCORPORATED.  SELLER HAS ALL REQUISITE

 

4

--------------------------------------------------------------------------------


 

corporate right, power and authority to own and sell all of the Purchased Assets
to Buyer pursuant to this Agreement.


 


SECTION 5.2                                      AUTHORITY; CONSENTS AND
APPROVALS.


 


(A)                                  SELLER HAS ALL REQUISITE CORPORATE RIGHT,
POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM THIS AGREEMENT AND EACH
OTHER DOCUMENT AND AGREEMENT REFERENCED HEREIN TO BE EXECUTED AND DELIVERED BY
SELLER PURSUANT HERETO (TOGETHER, THE “SELLER’S DOCUMENTS”).  THE EXECUTION,
DELIVERY, AND PERFORMANCE OF THE SELLER’S DOCUMENTS BY SELLER HAS BEEN DULY AND
VALIDLY AUTHORIZED AND APPROVED BY ALL NECESSARY CORPORATE ACTION.  THE SELLER’S
DOCUMENTS CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATIONS OF SELLER,
ENFORCEABLE AGAINST IT IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


 


(B)                                 THE EXECUTION, DELIVERY AND PERFORMANCE OF
THE SELLER’S DOCUMENTS BY SELLER WILL NOT (WITH OR WITHOUT THE GIVING OF NOTICE
OR THE PASSAGE OF TIME, OR BOTH) (I) VIOLATE ANY APPLICABLE PROVISION OF LAW OR
ANY RULE OR REGULATION OF ANY FEDERAL, STATE OR LOCAL GOVERNMENTAL AUTHORITY
APPLICABLE TO SELLER OR THE PURCHASED ASSETS, OR ANY ORDER, WRIT, INJUNCTION,
JUDGMENT OR DECREE OF ANY COURT, ADMINISTRATIVE AGENCY OR OTHER GOVERNMENTAL
AUTHORITY APPLICABLE TO SELLER OR THE PURCHASED ASSETS, (II) VIOLATE EITHER THE
SELLER’S ARTICLES OF INCORPORATION OR BYLAWS, AS EACH IS AMENDED TO THE CLOSING
DATE, (III) REQUIRE ANY CONSENT UNDER, CONFLICT WITH OR CONSTITUTE A BREACH OR
DEFAULT UNDER ANY AGREEMENT, INDENTURE, MORTGAGE, DEED OF TRUST, LEASE, OR OTHER
INSTRUMENT TO WHICH SELLER IS A PARTY OR BY WHICH IT IS BOUND, OR ANY LICENSE,
PERMIT OR CERTIFICATE HELD BY SELLER, OR (IV) REQUIRE ANY CONSENT OF, APPROVAL
BY, NOTICE TO OR REGISTRATION WITH ANY GOVERNMENTAL AUTHORITY.


 


SECTION 5.3                                      TITLE TO PURCHASED ASSETS.


 


(A)                                  PRIOR TO THE REPOSSESSION, (I) SELLER HAD A
PERFECTED SECURITY INTEREST IN THE PURCHASED ASSETS PRIOR AND SUPERIOR TO ALL
OTHERS AND (II) DRIVELINE DEFAULTED IN THE PERFORMANCE OF ITS OBLIGATIONS
SECURED BY SUCH SECURITY INTEREST.  PURSUANT TO THE REPOSSESSION, SELLER CAME
INTO LAWFUL POSSESSION OF THE PURCHASED ASSETS WITHOUT BREACHING THE PEACE IN
ACCORDANCE WITH ALL APPLICABLE LAWS AND PURSUANT TO THE TERMS AND CONDITIONS OF
THE REPOSSESSION AGREEMENT.  THERE ARE NO PARTIES WITH THE RIGHT TO REDEEM THE
PURCHASED ASSETS (SPECIFICALLY INCLUDING, BUT NOT LIMITED TO ANY GUARANTORS OR
HOLDERS OF ANY LIENS).  EVERY ASPECT OF THE INTENDED SALE OF THE PURCHASED
ASSETS FROM SELLER TO BUYER IS COMMERCIALLY REASONABLE. SELLER HAS GIVEN LEGALLY
SUFFICIENT NOTICE OF THE SALE TO DRIVELINE AND TO ALL OTHER PARTIES THAT ARE
ENTITLED TO RECEIVE SUCH NOTICE.


 


(B)                                 SELLER IS THE SOLE AND ABSOLUTE OWNER OF THE
PURCHASED ASSETS AND HAS GOOD AND MARKETABLE TITLE TO AND THE RIGHT TO ASSIGN
AND CONVEY THE PURCHASED ASSETS FREE AND CLEAR OF ANY AND ALL LIENS OF ANY KIND
WHATSOEVER. SELLER’S OWNERSHIP OF THE PURCHASED ASSETS IS NOT SUBJECT TO ANY
PENDING OR, TO SELLER’S KNOWLEDGE, THREATENED CLAIM, DEFENSE, ACTION OR
PROCEEDING OF ANY OTHER PERSON.  AT CLOSING, SELLER WILL CONVEY TO BUYER, AND
BUYER UPON DELIVERY TO IT OF THE ASSIGNMENT AND OF THE BILL OF SALE BY SELLER AT
CLOSING WILL RECEIVE, ALL LEGAL AND BENEFICIAL TITLE IN AND TO ALL OF THE
PURCHASED ASSETS, FREE AND CLEAR OF ANY AND ALL LIENS THEREON OF ANY KIND
WHATSOEVER.

 

5

--------------------------------------------------------------------------------


 


SECTION 5.4                                      NO INJUNCTIONS OR ORDERS. 
SELLER IS NOT A PARTY TO ANY AGREEMENT, AND SELLER IS NOT SUBJECT TO NOR, TO THE
KNOWLEDGE OF SELLER, THREATENED WITH, ANY INJUNCTIONS OF ANY COURT OR ORDERS OF
ANY OTHER GOVERNMENTAL AUTHORITY WITH RESPECT TO THE PURCHASED ASSETS.


 


SECTION 5.5                                      LITIGATION. THERE IS NO SUIT,
ACTION, ADMINISTRATIVE PROCEEDING, ARBITRATION, GRIEVANCE OR OTHER PROCEEDING OR
GOVERNMENTAL INVESTIGATION PENDING OR, TO THE KNOWLEDGE OF SELLER, THREATENED,
AGAINST SELLER WHICH INDIVIDUALLY OR IN THE AGGREGATE COULD ADVERSELY AFFECT THE
PURCHASED ASSETS.


 


SECTION 5.6                                      COMPLIANCE WITH LAWS. SELLER
HAS NOT RECEIVED ANY WRITTEN NOTICE CLAIMING IT IS IN VIOLATION OF, ANY ORDER,
LAW, ORDINANCE, STATUTE, RULE OR REGULATION APPLICABLE TO THE PURCHASED ASSETS
WHERE THE CONSEQUENCES OF SUCH VIOLATION WOULD HAVE AN ADVERSE EFFECT ON THE
PURCHASED ASSETS.


 


SECTION 5.7                                      BROKERS.  NO AGENT, BROKER,
INVESTMENT BANKER, OR OTHER PERSON ACTING ON BEHALF OF SELLER OR UNDER ITS
AUTHORITY IS OR WILL BE ENTITLED TO ANY BROKER’S OR FINDER’S FEE OR ANY OTHER
COMMISSION OR SIMILAR FEE, DIRECTLY OR INDIRECTLY, IN CONNECTION WITH THE
TRANSACTION CONTEMPLATED BY THIS AGREEMENT.


 


SECTION 5.8                                      INTELLECTUAL PROPERTY RIGHTS. 
SELLER ACQUIRED THE INTELLECTUAL PROPERTY FROM DRIVELINE AND L & S MANUFACTURING
CORP. PURSUANT TO THE REPOSSESSION.  SELLER HAS NOT RECEIVED NOTICE FROM ANY
PERSON CLAIMING THAT ANY OPERATION, OR ACT, PRODUCT, TECHNOLOGY OR SERVICE
RELATING TO THE INTELLECTUAL PROPERTY INFRINGES OR MISAPPROPRIATES THE
INTELLECTUAL PROPERTY OF ANY PERSON, OR THAT DRIVELINE OR ANY OF ITS AFFILIATES
HAS ENGAGED IN UNFAIR COMPETITION OR TRADE PRACTICES UNDER THE LAWS OF ANY
RELEVANT JURISDICTION (NOR DOES THE SELLER HAVE KNOWLEDGE OF ANY BASIS
THEREFOR). SELLER IS THE SOLE AND ABSOLUTE OWNER OF THE INTELLECTUAL PROPERTY. 
SELLER HAS NOT ASSIGNED, TRANSFERRED, OR HYPOTHECATED ITS INTEREST IN THE
INTELLECTUAL PROPERTY TO ANY OTHER PERSON OR ENTITY.  THE INTELLECTUAL PROPERTY
IS NOT SUBJECT TO ANY LIENS, CHARGES OR ENCUMBRANCES.


 


SECTION 5.9                                      DISCLOSURES. THE
REPRESENTATIONS, WARRANTIES OR STATEMENTS BY SELLER HEREIN AND IN THE EXHIBITS
AND SCHEDULES ATTACHED HERETO ARE TRUE, COMPLETE AND CORRECT IN ALL MATERIAL
RESPECTS AND DO NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT.


 


ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF BUYER


 

Buyer hereby represents and warrants to Seller as follows:

 


SECTION 6.1                                      ORGANIZATION. BUYER IS A
CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE STATE IN WHICH IT WAS INCORPORATED.  BUYER HAS ALL REQUISITE CORPORATE
RIGHT, POWER AND AUTHORITY TO PURCHASE THE PURCHASED ASSETS FROM SELLER PURSUANT
TO THIS AGREEMENT.


 


SECTION 6.2                                      AUTHORITY. BUYER HAS ALL
REQUISITE CORPORATE RIGHT, POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM
THIS AGREEMENT AND EACH OTHER DOCUMENT AND AGREEMENT REFERENCED HEREIN TO BE
EXECUTED AND DELIVERED BY BUYER PURSUANT HERETO (TOGETHER, THE “BUYER’S
DOCUMENTS”).  THE EXECUTION, DELIVERY AND PERFORMANCE OF THE BUYER’S DOCUMENTS
BY BUYER HAVE BEEN DULY AND VALIDLY AUTHORIZED AND APPROVED BY ALL NECESSARY
CORPORATE ACTION. THE

 

6

--------------------------------------------------------------------------------


 

Buyer’s Documents constitute the legal, valid and binding obligations of Buyer,
enforceable against it in accordance with their respective terms.


 


SECTION 6.3                                      NO VIOLATIONS OR CONSENTS.  THE
EXECUTION, DELIVERY AND PERFORMANCE OF THE BUYER’S DOCUMENTS BY BUYER WILL NOT
(WITH OR WITHOUT THE GIVING OF NOTICE OR THE PASSAGE OF TIME OR BOTH) (I)
VIOLATE ANY APPLICABLE PROVISION OF LAW OR ANY RULE OR REGULATION OF ANY
FEDERAL, STATE OR LOCAL GOVERNMENTAL AUTHORITY APPLICABLE TO BUYER, OR ANY
ORDER, WRIT, INJUNCTION, JUDGMENT OR DECREE OF ANY COURT, ADMINISTRATIVE AGENCY
OR OTHER GOVERNMENTAL AUTHORITY APPLICABLE TO BUYER, (II) VIOLATE BUYER’S
CERTIFICATE OF INCORPORATION OR BYLAWS, AS EACH IS AMENDED TO THE CLOSING DATE,
(III) REQUIRE ANY CONSENT UNDER, CONFLICT WITH OR CONSTITUTE A BREACH OR DEFAULT
UNDER ANY AGREEMENT, INDENTURE, MORTGAGE, DEED OF TRUST, LEASE, LICENSE OR OTHER
INSTRUMENT TO WHICH BUYER IS A PARTY OR BY WHICH IT OR ANY PURCHASED ASSET IS
BOUND, OR ANY LICENSE, PERMIT OR CERTIFICATE HELD BY BUYER, OR (IV) REQUIRE ANY
CONSENT OF, APPROVAL BY, NOTICE TO OR REGISTRATION WITH ANY GOVERNMENTAL
AUTHORITY.


 


SECTION 6.4                                      COMPLIANCE WITH LAWS. BUYER HAS
NOT RECEIVED ANY WRITTEN NOTICE CLAIMING SELLER IS IN VIOLATION OF, ANY ORDER,
LAW, ORDINANCE, STATUTE, RULE OR REGULATION APPLICABLE TO THE PURCHASED ASSETS
WHERE THE CONSEQUENCES OF SUCH VIOLATION WOULD HAVE AN ADVERSE EFFECT ON THE
PURCHASED ASSETS.


 


SECTION 6.5                                      BROKERS.  NO AGENT, BROKER,
INVESTMENT BANKER, OR OTHER PERSON ACTING ON BEHALF OF BUYER OR UNDER ITS
AUTHORITY IS OR WILL BE ENTITLED TO ANY BROKER’S OR FINDER’S FEE OR ANY OTHER
COMMISSION OR SIMILAR FEE, DIRECTLY OR INDIRECTLY, IN CONNECTION WITH THE
TRANSACTION CONTEMPLATED BY THIS AGREEMENT.


 


SECTION 6.6                                      DISCLOSURES.  THE
REPRESENTATIONS, WARRANTIES OR STATEMENTS BY BUYER HEREIN AND IN THE EXHIBITS
AND SCHEDULES ATTACHED HERETO ARE TRUE, COMPLETE AND CORRECT IN ALL MATERIAL
RESPECTS AND DO NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT.


 


ARTICLE VII
CLOSING DELIVERIES


 

The obligations of Buyer and Seller hereunder are subject to the satisfaction of
the following Closing deliveries that are conditions precedent unless
specifically waived by the parties.

 


SECTION 7.1                                      SELLER’S CLOSING DELIVERIES. 
SELLER SHALL EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, TO
BUYER ON THE CLOSING DATE, EACH OF THE FOLLOWING:


 


(A)                                  THIS AGREEMENT;


 


(B)                                 THE BILL OF SALE;


 


(C)                                  THE ASSIGNMENT;


 


(D)                                 EXECUTED UCC-3 PARTIAL RELEASES IN FORM
SATISFACTORY TO BUYER, IN ITS SOLE AND ABSOLUTE DISCRETION, SUFFICIENT TO
EVIDENCE THE FULL AND COMPLETE RELEASE OF ANY AND ALL LIENS ON THE PURCHASED
ASSETS;

 

7

--------------------------------------------------------------------------------


 


SECTION 7.2                                      BUYER’S CLOSING DELIVERIES.
BUYER SHALL HAVE EXECUTED AND DELIVERED, OR CAUSED TO BE EXECUTED AND DELIVERED,
TO SELLER AT THE CLOSING EACH OF THE FOLLOWING:


 


(A)                                  THIS AGREEMENT;


 


(B)                                 THE PURCHASE PRICE, PAID IN THE MANNER
REQUIRED BY THE PROVISIONS OF ARTICLE IV; AND


 


(C)                                  THE ASSET PURCHASE AGREEMENT OF EVEN DATE
HEREWITH BETWEEN BUYER AND PRIME FINANCIAL CORPORATION, SHALL HAVE BEEN EXECUTED
AND DELIVERED, AND ALL CONDITIONS PRECEDENT THERETO SHALL HAVE BEEN COMPLETED TO
THE REASONABLE SATISFACTION OF SELLER.


 


ARTICLE VIII
INDEMNIFICATION


 


SECTION 8.1                                      INDEMNIFICATION OF BUYER BY
SELLER.  SUBJECT TO THE LIMITATION IMPOSED BY SECTION 8.5 BELOW, NOTWITHSTANDING
ANY INVESTIGATION BY BUYER OR ITS REPRESENTATIVES, THE SELLER, ITS SUCCESSORS
AND ASSIGNS, WILL INDEMNIFY AND HOLD THE BUYER, AND ITS AFFILIATES, HARMLESS
FROM AND FULLY PAY ANY AND ALL LOSSES, THAT BUYER, OR ANY OF ITS AFFILIATES, MAY
SUFFER OR INCUR AS A RESULT OF OR RELATING TO(A) THE BREACH OF ANY
REPRESENTATIONS OR WARRANTIES MADE BY SELLER IN ARTICLE  AND ELSEWHERE IN THIS
AGREEMENT, OR IN ANY OTHER DOCUMENT DELIVERED BY SELLER TO BUYER PURSUANT HERETO
TO INCLUDE, WITHOUT LIMITATION, THE BILL OF SALE AND THE ASSIGNMENT
(COLLECTIVELY, THE “TRANSACTION DOCUMENTS”), OR ANY ALLEGATION BY A THIRD PARTY
THAT, IF TRUE, WOULD CONSTITUTE SUCH A BREACH, (B) THE BREACH OF ANY COVENANT OR
AGREEMENT OF SELLER IN THIS AGREEMENT OR THE TRANSACTION DOCUMENTS, OR (C) ANY
PRE-CLOSING LIABILITY.


 


SECTION 8.2                                      INDEMNIFICATION OF SELLER BY
BUYER.  NOTWITHSTANDING ANY INVESTIGATION BY SELLER OR ITS REPRESENTATIVES, THE
BUYER, ITS SUCCESSORS AND ASSIGNS, WILL INDEMNIFY AND HOLD SELLER, AND ITS
AFFILIATES, HARMLESS FROM AND FULLY PAY ANY AND ALL LOSSES THAT SELLER, OR ANY
OF ITS AFFILIATES, MAY SUFFER OR INCUR AS A RESULT OF OR RELATING TO THE BREACH
OF ANY REPRESENTATIONS OR WARRANTIES MADE BY BUYER IN ARTICLE AND ELSEWHERE IN
THIS AGREEMENT.


 


SECTION 8.3                                      NOTICE. IF A PARTY IS ENTITLED
TO RECEIVE INDEMNIFICATION OR TO RECOVER FROM THE OTHER PARTY FOR ANY LOSSES
INCURRED PURSUANT TO THIS ARTICLE (THE “INDEMNIFIED PARTY”), THE INDEMNIFIED
PARTY AGREES TO GIVE PROMPT WRITTEN NOTICE TO THE OTHER PARTY (THE “INDEMNIFYING
PARTIES”) UPON THE OCCURRENCE OF ANY INDEMNIFIABLE OR RECOVERABLE LOSS OR THE
ASSERTION OF ANY CLAIM OR THE COMMENCEMENT OF ANY ACTION OR PROCEEDING BY ANY
THIRD PARTY IN RESPECT OF WHICH SUCH A LOSS MAY REASONABLY BE EXPECTED TO OCCUR
(A “CLAIM”), BUT THE INDEMNIFIED PARTY’S FAILURE TO GIVE SUCH NOTICE WILL NOT
AFFECT THE OBLIGATIONS OF THE INDEMNIFYING PARTY UNDER THIS ARTICLE EXCEPT TO
THE EXTENT THAT THE INDEMNIFYING PARTY IS MATERIALLY PREJUDICED THEREBY.  SUCH
WRITTEN NOTICE WILL INCLUDE A REFERENCE TO THE EVENT OR EVENTS FORMING THE BASIS
OF SUCH LOSS OR CLAIM AND THE AMOUNT INVOLVED, UNLESS SUCH AMOUNT IS UNCERTAIN
OR CONTINGENT, IN WHICH EVENT THE INDEMNIFIED PARTY WILL GIVE A LATER WRITTEN
NOTICE WHEN THE AMOUNT BECOMES FIXED.


 


SECTION 8.4                                      DEFENSE OF CLAIMS.  THE
INDEMNIFYING PARTY MAY ELECT TO ASSUME AND CONTROL THE DEFENSE OF ANY CLAIM,
INCLUDING THE EMPLOYMENT OF COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED
PARTY AND THE PAYMENT OF EXPENSES RELATED THERETO, IF (A) THE INDEMNIFYING PARTY
ACKNOWLEDGES ITS OBLIGATION TO INDEMNIFY THE INDEMNIFIED PARTY FOR ANY LOSSES
RESULTING FROM

 

8

--------------------------------------------------------------------------------


 

such third party Claim and provides reasonable evidence to the Indemnified Party
of its financial ability to satisfy such obligation; (b) the Claim does not seek
to impose any liability or obligation on the Indemnified Party other than for
money damages; and (c) the Claim does not relate to the Indemnified Party’s
relationship with its customers or employees. If such conditions are satisfied
and the Indemnifying Party elects to assume and control the defense of a Claim,
then (i) the Indemnifying Party will not be liable for any settlement of such
Claim effected without its consent, which consent will not be unreasonably
withheld; (ii) the Indemnifying Party may settle such Claim without the consent
of the Indemnified Party; and (iii) the Indemnified Party may employ separate
counsel and participate in the defense thereof, but the Indemnified Party will
be responsible for the fees and expenses of such counsel unless (A) the
Indemnifying Party has failed to adequately assume the defense of such Claim or
to employ counsel with respect thereto or (B) a conflict of interest exists
between the interests of the Indemnified Party and the Indemnifying Party that
requires representation by separate counsel, in which case the fees and expenses
of such separate counsel will be paid by the Indemnifying Party.  If such
conditions are not satisfied, the Indemnified Party may assume and control the
defense of the Claim at the Indemnifying Party’s cost and expense.


 


SECTION 8.5                                      LIMITATION ON MAXIMUM AMOUNT OF
LIABILITY OF SELLER FOR INDEMNIFICATION CLAIMS OR LOSSES.  THE MAXIMUM AGGREGATE
AMOUNT OF LOSSES FOR WHICH ANY INDEMNIFYING PARTY, SHALL BE OBLIGATED TO PAY TO
AN INDEMNIFIED PARTY, PURSUANT TO ITS OBLIGATIONS UNDER SECTION 8.1 OR 8.2
ABOVE, AS THE CASE MAY BE, SHALL NOT, IN ANY EVENT, EXCEED A TOTAL SUM EQUAL TO
THE AMOUNT OF THE PURCHASE PRICE.


 


ARTICLE IX
FURTHER AGREEMENTS


 


SECTION 9.1                                      ADDITIONAL ACTIONS SELLER AND
BUYER.  ON AND AFTER THE CLOSING DATE, SELLER SHALL EXECUTE AND DELIVER SUCH
DOCUMENTS AND DO AND PERFORM ALL SUCH OTHER ACTS AS MAY REASONABLY BE REQUIRED
BY BUYER IN ORDER FULLY TO CONVEY AND TRANSFER TO AND VEST IN BUYER ALL OF THE
PURCHASED ASSETS OF SELLER INTENDED TO BE ASSIGNED, TRANSFERRED AND CONVEYED
PURSUANT HERETO.


 


SECTION 9.2                                      COSTS AND TRANSFER TAXES. 
EXCEPT AS OTHERWISE SET FORTH IN THIS AGREEMENT, EACH PARTY HERETO SHALL PAY ITS
OWN COSTS AND EXPENSES (INCLUDING LEGAL FEES AND EXPENSES) INCURRED IN
CONNECTION WITH DUE DILIGENCE REVIEWS, THE PREPARATION, NEGOTIATION AND
EXECUTION OF THIS AGREEMENT AND ALL OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS
AND DOCUMENTS DELIVERED HEREUNDER AND ALL OTHER MATTERS RELATING TO THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, WHETHER OR NOT THE
PROPOSED TRANSACTION IS CONSUMMATED.  ALL SALES, DOCUMENTARY STAMP TAXES AND
OTHER TRANSFER TAXES IN CONNECTION WITH THE SALE AND DELIVERY OF THE PURCHASED
ASSETS HEREUNDER SHALL BE PAID BY SELLER.


 


SECTION 9.3                                      BOOKS AND RECORDS AFTER
CLOSING.  FROM AND AFTER THE CLOSING, BUYER SHALL HAVE FREE AND OPEN ACCESS TO
ALL BOOKS AND RECORDS WHICH SELLER MAY HAVE RELATING IN ANY MANNER TO THE
PURCHASED ASSETS AND SELLER SHALL FURNISH BUYER WITH COPIES THEREOF.


 


SECTION 9.4                                      DELIVERY OF PROPERTY RECEIVED
AFTER CLOSING.  SELLER AGREES THAT IT WILL TRANSFER OR DELIVER TO BUYER,
PROMPTLY AFTER THE RECEIPT THEREOF, ANY CASH OR OTHER PROPERTY WHICH

 

9

--------------------------------------------------------------------------------


 

Seller receives after the Closing Date in respect of any assets transferred or
intended to be transferred to Buyer as part of the Purchased Assets under this
Agreement; provided that the first [$305,738.76] of Receivables collected by
Seller shall be applied to the payment of the Receivables Amount.  Buyer agrees
that it will transfer or deliver to Seller, promptly after the receipt thereof,
any cash or other property which Buyer receives after the Closing Date in
respect of any assets not transferred or intended to be transferred to Buyer as
part of the Purchased Assets under this Agreement.  Without limiting the
generality of the foregoing, Seller agrees that it shall (a) provide Buyer with
a statement of the Receivables and all related back-up material, (b) provide
Buyer with a weekly accounting of all amounts received on account of the
Receivables and (c) pay over to Buyer all such sums in excess of the Receivables
Amount within one (1) week of receipt by Seller.  Seller acknowledges that Buyer
shall have the sole right to pursue collection of the Receivables and that
Seller shall have no right to settle or compromise any dispute concerning the
Receivables without the consent of Buyer.


 


ARTICLE X
MISCELLANEOUS


 


SECTION 10.1                      ENTIRE UNDERSTANDING, WAIVER, ETC.  THIS
AGREEMENT (INCLUDING ALL SCHEDULES AND EXHIBITS ATTACHED HERETO) AND ALL OTHER
AGREEMENTS EXECUTED AND DELIVERED AT THE CLOSING SET FORTH THE ENTIRE
UNDERSTANDING OF THE PARTIES AND SUPERSEDE ANY AND ALL PRIOR OR CONTEMPORANEOUS
AGREEMENTS, ARRANGEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER
HEREOF, AND THE PROVISIONS HEREOF MAY NOT BE CHANGED, MODIFIED, WAIVED OR
ALTERED EXCEPT BY AN AGREEMENT IN WRITING SIGNED BY THE PARTIES HERETO.  A
WAIVER BY ANY PARTY OF ANY OF THE TERMS OR CONDITIONS OF THIS AGREEMENT, OR OF
ANY BREACH THEREOF, SHALL NOT BE DEEMED A WAIVER OF SUCH TERM OR CONDITION FOR
THE FUTURE, OR OF ANY OTHER TERM OR CONDITION HEREOF, OR OF ANY SUBSEQUENT
BREACH THEREOF.


 


SECTION 10.2                      SEVERABILITY.  IF ANY PROVISION OF THIS
AGREEMENT OR THE APPLICATION OF SUCH PROVISION SHALL BE HELD BY A COURT OF
COMPETENT JURISDICTION TO BE UNENFORCEABLE, THE REMAINING PROVISION OF THIS
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.


 


SECTION 10.3                      CAPTIONS.  THE CAPTIONS HEREIN ARE FOR
CONVENIENCE ONLY AND SHALL NOT BE CONSIDERED A PARTY OF THIS AGREEMENT FOR ANY
PURPOSE, INCLUDING, WITHOUT LIMITATION, THE CONSTRUCTION OR INTERPRETATION OF
ANY PROVISION HEREOF.


 


SECTION 10.4                      NOTICES.  ALL NOTICES, REQUESTS, DEMANDS,
CLAIMS AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING.  ANY NOTICE,
REQUEST, DEMAND, CLAIM, OR OTHER COMMUNICATION HEREUNDER SHALL BE DEEMED DULY
GIVEN (A) IF PERSONALLY DELIVERED, WHEN SO DELIVERED, (B) IF MAILED, TWO
BUSINESS DAYS AFTER HAVING BEEN SENT BY REGISTERED OR CERTIFIED WITH RETURN
RECEIPT REQUESTED, POSTAGE PREPAID AND ADDRESSED TO THE INTENDED RECIPIENT AS
SET FORTH BELOW, (C) IF GIVEN BY FACSIMILE, ONCE SUCH NOTICE OR OTHER
COMMUNICATION IS TRANSMITTED TO THE FACSIMILE NUMBER SPECIFIED BELOW AND THE
APPROPRIATE ANSWER BACK OR TELEPHONIC CONFIRMATION IS RECEIVED, PROVIDED THAT
SUCH NOTICE OR OTHER COMMUNICATION IS PROMPTLY THEREAFTER MAILED IN ACCORDANCE
WITH THE PROVISIONS OF CLAUSE (B) ABOVE OR (D) IF SENT THROUGH AN OVERNIGHT
DELIVERY SERVICE IN CIRCUMSTANCES IN WHICH SUCH SERVICE GUARANTEES NEXT DAY
DELIVERY, THE DAY FOLLOWING BEING SO SENT:

 

10

--------------------------------------------------------------------------------


 

(i)

 

If to Seller:

 

 

 

 

 

 

 

Congress Financial Corporation (Southwest)

 

 

 

1201 Main Street, Suite 1625

 

 

 

P.O. Box 50728

 

 

 

Dallas, Texas 75250

 

 

 

Attention:     Mr. Mark Galovic

 

 

 

Telephone Number:  (214) 712-3532

 

 

 

Facsimile Number:   (214) 748-9118

 

 

 

 

 

 

 

Copy to:

 

 

 

 

 

 

 

Mary M. “Cissy” Hitchery

 

 

 

Patton Boggs LLP

 

 

 

2001 Ross Avenue, Suite 3000

 

 

 

Dallas, Texas 75201

 

 

 

Telephone Number:   (214) 758-1588

 

 

 

Facsimile Number:    (214) 758-1550

 

 

 

 

 

(ii)

 

If to Buyer:

 

 

 

 

 

 

 

OBB Acquisition Corp.

 

 

 

c/o Roller Bearing Company of America, Inc.

 

 

 

60 Round Hill Road

 

 

 

Fairfield, Connecticut 06430

 

 

 

Attention:        Chief Executive Officer

 

 

 

Telephone Number:    (203) 255-1511

 

 

 

Facsimile Number:     (203) 256-0775

 

 

 

 

 

 

 

Copy to:

 

 

 

 

 

 

C. David Goldman

 

 

 

McDermott, Will & Emery

 

 

 

50 Rockefeller Plaza

 

 

 

New York, New York 10020

 

 

 

Telephone Number: (212) 547-5512

 

 

 

Facsimile Number: (212) 547-5444

 

 

Any party may give any notice, request, demand, claim or other communication
hereunder using any other means (including ordinary mail or electronic mail),
but no such notice, request, demand, claim or other communication shall be
deemed to have been duly given unless and until it actually is received by the
individual for whom it is intended.  Any party may change the address to which
notices, requests, demands, claims and other communications hereunder are to be
delivered by giving the other parties notice in the manner herein set forth.

 


SECTION 10.5                      SUCCESSORS AND ASSIGNS.  NEITHER THIS
AGREEMENT NOR ANY OF THE RIGHTS OR OBLIGATIONS ARISING HEREUNDER SHALL BE
ASSIGNABLE WITHOUT THE PRIOR WRITTEN CONSENT OF THE PARTIES

 

11

--------------------------------------------------------------------------------


 

hereto. Nothing in this Agreement, express or implied, shall confer upon any
Person, other than the parties hereto, and their successors and permitted
assigns any rights or remedies under or by reason of this Agreement.


 


SECTION 10.6                      SURVIVAL OF REPRESENTATIONS AND WARRANTIES. 
THE REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS MADE BY SELLER AND BY
BUYER, RESPECTIVELY, IN THIS AGREEMENT SHALL SURVIVE THE CLOSING DATE HEREUNDER
FOR NINETY (90) MONTHS AND SHALL ALSO SURVIVE AND SHALL BE UNAFFECTED BY (AND
SHALL NOT BE DEEMED WAIVED BY) ANY INVESTIGATION, AUDIT, APPRAISAL, OR
INSPECTION AT ANY TIME MADE BY OR ON BEHALF OF BUYER.


 


SECTION 10.7                      SCHEDULES AND EXHIBITS.  THE SCHEDULES AND
EXHIBITS ATTACHED HERETO SHALL FORM A PART OF THIS AGREEMENT AND ARE HEREBY
INCORPORATED INTO THIS AGREEMENT BY REFERENCE.


 


SECTION 10.8                      COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL
OF WHICH, TOGETHER, SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


SECTION 10.9                      CONSTRUCTION OF TERMS.  ANY REFERENCE HEREIN
TO THE MASCULINE OR NEUTER SHALL INCLUDE THE MASCULINE, THE FEMININE AND THE
NEUTER, AND ANY REFERENCE HEREIN TO THE SINGULAR OR PLURAL SHALL INCLUDE THE
OPPOSITE THEREOF.  THE PARTIES TO THIS AGREEMENT ACKNOWLEDGE THAT EACH PARTY AND
COUNSEL TO EACH PARTY HAS PARTICIPATED IN THE DRAFTING OF THIS AGREEMENT AND
AGREE THAT THIS AGREEMENT SHALL NOT BE INTERPRETED AGAINST ONE PARTY OR THE
OTHER BASED UPON WHO DRAFTED IT.


 


SECTION 10.10                ATTORNEYS’ FEES AND COSTS.  UNLESS OTHERWISE
PROVIDED HEREIN TO THE CONTRARY, IN THE EVENT ANY ACTION OR PROCEEDING IS
COMMENCED BY ANY PARTY TO THIS AGREEMENT TO (A) DETERMINE RIGHTS, DUTIES OR
OBLIGATIONS UNDER THIS AGREEMENT, (B) DETERMINE A BREACH OF THIS AGREEMENT AND
OBTAIN DAMAGES AS A RESULT OF SUCH BREACH OR (C) OTHERWISE ENFORCE THIS
AGREEMENT, THE PREVAILING PARTY IN SUCH ACTION OR PROCEEDING SHALL BE ENTITLED
TO RECOVER FROM THE NON-PREVAILING PARTY ALL OF THE PREVAILING PARTY’S
OUT-OF-POCKET COSTS AND EXPENSES, INCLUDING, WITHOUT LIMITATION, ALL REASONABLE
ATTORNEYS’ FEES, DISBURSEMENTS AND RELATED CHARGES.  A PARTY WILL BE CONSIDERED
THE PREVAILING PARTY IF (I) IT INITIATED THE LITIGATION AND SUBSTANTIALLY
OBTAINS THE RELIEF IT SOUGHT, EITHER THROUGH A JUDGMENT OR ARBITRATION AWARD OR
THE LOSING PARTY’S VOLUNTARY ACTION BEFORE ARBITRATION, TRIAL, OR JUDGMENT, (II)
THE OTHER PARTY WITHDRAWS ITS ACTION WITHOUT SUBSTANTIALLY OBTAINING THE RELIEF
IT SOUGHT, OR (III) SUCH PARTY DID NOT INITIATE THE LITIGATION AND JUDGMENT IS
ENTERED INTO FOR ANY PARTY, BUT WITHOUT SUBSTANTIALLY GRANTING THE RELIEF SOUGHT
BY THE INITIATING PARTY OR GRANTING MORE SUBSTANTIAL RELIEF TO THE
NON-INITIATING PARTY WITH RESPECT TO ANY COUNTERCLAIM, ASSERTED BY THE
NON-INITIATING PARTY IN CONNECTION WITH SUCH LITIGATION.


 


SECTION 10.11                GOVERNING LAW.  THIS AGREEMENT SHALL BE CONTROLLED,
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS AND DECISIONS OF THE STATE OF
NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN THAT STATE,
WITHOUT GIVING EFFECT TO ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.


 


SECTION 10.12                FACSIMILE EXECUTION. EACH COUNTERPART OF THIS
AGREEMENT MAY BE EXECUTED AND TRANSMITTED BY FACSIMILE TRANSMISSION.  THE
PARTIES WILL INITIALLY ACCEPT FACSIMILE

 

12

--------------------------------------------------------------------------------


 

signature pages.  The original documents shall be delivered by hand or courier
within one (1) Business Day of the execution of the documents. Counsel for the
parties will substitute and provide original signature pages to the other
parties as soon as they are received.


 

 

[The Remainder of this Page Intentionally Left Blank]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement on the day and
year first above written.

 

SELLER:

CONGRESS FINANCIAL CORPORATION
(SOUTHWEST)

 

 

 

 

 

By:

/s/Mark Galovic

 

 

Name:

Mark Galovic

 

 

Title:

Vice President

 

 

 

 

 

 

 

BUYER:

OBB ACQUISITION CORP.

 

 

 

 

 

 

 

By:

/s/Michael S. Gostomski

 

 

Name:

Michael S. Gostomski

 

 

Title:

Executive Vice President

 

 

14

--------------------------------------------------------------------------------